Petition for Writ of Mandamus Dismissed and Opinion filed May 11, 2006








Petition for Writ of Mandamus Dismissed and Opinion
filed May 11, 2006.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-06-00412-CV
____________
 
IN RE KENNETH HILL, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT
OF MANDAMUS
 

 
M E M O R A N D U M  O
P I N I O N
On May 5, 2006, relator filed a petition for writ of mandamus
in this Court.  See Tex. Gov=t Code Ann. '22.221 (Vernon 2004); see  also  Tex. R. App. P. 52.1.  In the petition, he asks this Court to compel
the Honorable W. P. Snead, Justice of the Peace for Precinct Four in Brazoria
County, to issue a bench warrant so that relator can personally appear in a
small claims court action. 
Alternatively, relator asks that he be allowed to appear by video
conference.    
We lack jurisdiction to address relator=s request for mandamus relief.  See Tex.
Gov=t Code Ann. ' 22.221 (a), (b) (Vernon 2004).  Accordingly, the petition for writ of
mandamus is ordered dismissed.
PER CURIAM
 




Petition
Dismissed and Opinion filed May 11, 2006.
Panel consists of
Chief Justice Hedges, Justice Yates, and Justice Guzman.